DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 9 objected to because of the following informalities:
In claim 7 line 3 “position the second sensed portion” should be “position of the second sensed portion”.
In claim 9 lines 1-2 “two position sensors comprises a first sensor” should be “two position sensors comprise a first sensor”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 5, 7-8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Min US 20050044908 A1 (hereinafter Min).
In regards to claim 1, a digital door lock comprising: an authenticator which receives an authentication signal and performs authentication (control unit in para 6); a motor (131) which is driven in a predetermined direction when the authentication is performed by the authenticator (para 6); a latch operator (300) which can be operated through driving of the motor (para 61), the latch operator comprising a driving gear (132) that is configured to be rotated through driving of the motor (para 61), and a rotator (140, 160) which is rotated by the driving gear and rotates a shaft (110); the shaft, wherein the shaft is rotated by the rotator (para 28 and para 26) according to operation of the latch operator and operates a latch bolt (para 28 and para 26); and a sensor (180) positioned on a side of the rotator (fig 2) and configured to sense a rotation radius of the rotator (para 34, note the typo “for checking whether a dog 161 of the central gear 140 operates” should be “for checking whether a dog 141 of the central gear 140 operates”), wherein the latch operator releases the latch bolt by operating according to the authentication and rotating the shaft in one direction (para 30, and para 48), wherein the motor is stopped according to the rotation radius of the rotator (para 34), wherein the rotator comprises a first rotator (140) engaged with the driving gear, and further comprises a second rotator (160) positioned coaxially with the first rotator (fig 2) and rotated by rotation of the first rotator (para 34),  wherein the first rotator and the second rotator are coupled to each other to rotate together (At least via spring 150; Para 47 and para 48, the examiner offers an annotated figure showing “the central gear 140 rotates until the dead bolt 310 is returned to its original position and thereby, the rotator dog 161 is located at the rotator dog opened state checking non-contact sensing switch 170” to further clarify the rejection), wherein a first sensed portion (141) is formed on at least a part of one side of one surface of the first rotator (fig 2, para 34), and a second sensed portion (161) is formed on at least a part of another side, opposite of the one side, of the one surface of the second rotator toward the sensor (fig 2), and wherein the sensor is configured to sense a position of the first sensed portion and a position of the second sensed portion (para 34).  

    PNG
    media_image1.png
    756
    1308
    media_image1.png
    Greyscale

In regards to claim 5, Min teaches the digital door lock of claim 1, wherein the shaft and the first rotator are integrally formed into one body (shaft 110 and first rotator 140 are integrally formed into 100, 510 since both parts are an integral part of the single body of the door lock). 
In regards to claim 7, Min teaches the digital door lock of claim 1, wherein the sensor comprises at least two position sensors (170, 175, 180) which sense the position of the first sensed portion and the position the second sensed portion and the at least two position sensors are disposed radially about a center axis of the shaft (fig 2).
In regards to claim 8, Min teaches the digital door lock of claim 7, wherein sensing grooves through which the first sensed portion and the second sensed portion can pass are formed on one side of each of the at least two position sensors and the rotation radius of the rotator is sensed according to whether the first sensed portion and the second sensed portion pass through the sensing grooves (fig 2, para 34).
In regards to claim 11, Min teaches the digital door lock of claim 1, wherein a sensed member (141) whose position is sensed by the sensor is formed at least a part of one surface of the rotator (fig 2, para 34, note previous mention of typo).  
In regards to claim 12, Min teaches the digital door lock of claim 11, wherein the sensor comprises a position sensor which senses the position of the sensed member (fig 2, para 34, note previous mention of typo).  
In regards to claim 13, Min teaches the digital door lock of claim 11, wherein the shaft and the rotator are integrally formed into one body (shaft 110 and rotator 140, 160 are integrally formed into 100, 510 since both parts are an integral part of the single body of the door lock).
In regards to claim 14, Min teaches the digital door lock of claim 1, wherein the motor rotates the shaft in a different direction according to operation of the latch operator after a predetermined length of time elapses from an instance of authentication of the authentication signal (para 9, para 40, door must read from a signal that the door is closed first, additionally when gears change rotation there is always a length of time of pause as there is a gap between the teeth that must be first traversed between in order to mesh the teeth in the opposite direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of themselves.
	In regards to claim 9, Min teaches the digital door lock of claim 8, wherein the at least two position sensors comprises a first sensor (170), a second sensor (175), and a third sensor (180).
However, Min does not teach that sensors are formed at an equiangular interval.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged the sensor and the first sensed portion of Min to be equilaterally spaced in order to achieve the sensors at equilateral intervals, in order to reduce manufacturing cost by only needing to mount horizontally or vertically, not diagonally, as it has been held that a simple rearrangement of parts is obvious (See MPEP 2144.04 VI C.).
	In regards to claim 10, Min teaches the digital door lock of claim 9, wherein when the second sensed portion passes through the first sensor or the second sensor and the first sensed portion passes through the third sensor, the motor is stopped (para 40, when motor is changed from forwardly to reversely there is at least an instant where the motor stops).
Response to Arguments
In regards to the specification
Applicant’s arguments, see Remarks, filed April 7th 2022, with respect to the title and the specification have been fully considered and are persuasive.  The objection of December 7th 2021 has been withdrawn.
In regards to the prior art rejection
Applicant's arguments filed April 7th 2022 have been fully considered but they are not persuasive. See the rejection above for details.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675